Citation Nr: 1400270	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-37 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for headaches. 

2.  Entitlement to an increased disability rating for herniated nucleus pulposus and degenerative disc disease with spondylosis of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board previously remanded this matter in January 2012.


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal his claims for increased ratings for his headache and spine disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for herniated nucleus pulposus and degenerative disc disease with spondylosis of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issues of entitlement to increased ratings for his headache and cervical spine disabilities. However, in September 2013, the Veteran submitted a written statement indicating that he was withdrawing his appeal pertaining to these disabilities.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to those issues, and the appeal is dismissed. 


ORDER

The appeal as to the issue of entitlement to an increased rating for headaches is dismissed.

The appeal as to the issue of entitlement to an increased rating for herniated nucleus pulposus and degenerative disc disease with spondylosis of the cervical spine is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


